Citation Nr: 0216400	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
fractured left leg.

(The issue of entitlement to service connection for a low 
back disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 2000 decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's application to reopen a claim of service connection 
for residuals of a fractured left leg.

As suggested above, this was not the first time that the 
veteran's claim of service connection for residuals of a 
fractured left leg was considered by VA.  Specifically, in 
April 1988, service connection was denied for residuals of a 
fractured left leg and that decision became final.  See 
38 C.F.R. § 19.192 (1988).  Whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim of service connection for residuals of a fractured 
left leg.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

As to the claim of service connection for a low back 
disorder, the Board is undertaking additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the veteran and his 
representative notice and reviewing any responses to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  In April 1988, a claim of service connection for 
residuals of a fractured left leg was denied by the RO, and 
the veteran did not submit a notice of disagreement within 
one year of the notice of that decision.

2.  Evidence received since the April 1988 RO denial is 
cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim of service connection for residuals of a 
fractured left leg.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.303, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statement of the case, and correspondence with the veteran, 
the veteran has been notified of the laws and regulations 
governing his claim to reopen, including the VCAA, and the 
reasons for the determination made regarding his claim.  

New 38 C.F.R. § 3.159(c) includes provisions that the VA will 
attempt to obtain identified records even in an application 
to reopen a previously denied claim, but a VA examination 
will not be provided until a previously denied claim has been 
reopened with new and material evidence; these provisions are 
effective only as to applications to reopen which are 
received on and after August 29, 2001 (they do not apply to 
the instant case). 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 
2001).  

Nonetheless, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
veteran's service medical records, post-service private VA 
treatment records, written arguments presented by the veteran 
and his representative in support of the veteran's claim as 
well as testimony by the veteran at a May 2002 hearing before 
the undersigned.  In addition, while the RO asked the veteran 
to provide it with information regarding his treatment for 
left leg problems, no reply was forthcoming to this request.  
The Board recognizes that a review of these VA treatment 
records show that the veteran, in approximately January 2000, 
applied for Social Security Administration (SSA) benefits.  
However, nothing in the record shows which SSA benefits the 
veteran applied for, the grounds upon which benefits were 
sought, or if the claim was granted.  Neither does the 
veteran assert that the SSA has records relevant to his 
current claim.  Moreover, the Board notes that the veteran's 
June 2001 pension claim does not show that he is in receipt 
of benefits from the SSA.  Rather he is in receipt of VA 
pension due to other, significant disabilities.  The Board 
finds that it may proceed with adjudication of this appeal at 
this time, without risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).  


II.  The Merits

The veteran asserts that he fractured his left leg when a car 
struck him in 1972.  He also claims that his left leg, as a 
result of the injury, was several centimeters (cm) shorter 
then his right and he had problems bending his left knee.  
However, despite these problems, he was accepted into 
military service.  Thereafter, the rigors of military 
service, including running and other physical activity, 
aggravated the problems he already had because of the earlier 
fracture.

As noted above, the RO denied a claim of service connection 
for residuals of a fractured left leg in April 1988.  
Specifically, the RO found that the record on appeal showed 
that the veteran had fractured his left femur at age 14, 
before military service.  The RO also found that service 
medical records showed the veteran's complaints and/or 
treatment for left knee pain along with x-ray evidence of a 
cystic area in the area of the fracture.  However, the RO 
concluded that there was no evidence that the veteran's left 
leg disability was aggravated beyond its natural progression 
by military service.

As a result of the previous denial, the veteran's current 
claim of service connection may now be considered only if new 
and material evidence has been submitted since the time of 
the prior final decision.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§ 20.1103 (2002); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  For the purpose of determining 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under the version of the regulation that has been in effect 
since before the veteran filed his application to reopen in 
January 2000, "new and material evidence" is defined as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).

(Parenthetically, the Board notes that, while the regulations 
governing applications to reopen changed during the pendency 
of the veteran's appeal, the Secretary of VA has specifically 
provided that the amendments to § 3.156 are applicable only 
to claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As a result, they are not 
applicable to the veteran's current application to reopen.)

Evidence available to the RO in April 1988 consisted of the 
veteran's service medical records and the veteran's written 
statements on his December 1987 VA Form 21-526, Veteran's 
Application for Compensation or Pension (claim).  

As to the service medical records, the September 1974 
entrance examination noted a history of a left leg fracture 
without deformity but crepitus in the left knee with deep 
knee bends.  Subsequently, a May 1975 treatment record noted 
that the veteran sought treatment for left knee pain 
following a fall from a bicycle.  The veteran was diagnosed 
with a bruise.  Thereafter, service medical records, 
beginning in January 1976, show the veteran's complaints 
and/or treatment for left knee pain.  See service medical 
records dated in January 1976, June 1976, and August 1976; 
profile dated in August 1976.  Some of the above records 
noted that the veteran's pre-service history included a 
fractured femur at age 14.  A January 1976 left leg x-ray 
showed a healed fracture at the femur and a cyst at the site 
of the old fracture.  In June 1976, the diagnosis was 
possible mild chondromalacia.  In addition, August 1976 
treatment records noted that the veteran reported that his 
left leg was shorter than the right.  However, the veteran's 
August 1976 separation examination was negative for 
complaints or diagnoses pertaining to the left leg.

As to the veteran's December 1987 claim, the veteran reported 
that he injured his left leg in 1975 while in Germany.

Evidence received since the April 1988 RO denial consists of 
an April 1988 VA treatment record, VA examination reports 
dated in a July 1990 and August 2000, VA treatment records 
dated from January 2000 to July 2000, testimony at a May 2002 
personal hearing, and written statements from the veteran and 
his representative.

Initially, the Board notes that the April 1988 VA treatment 
record and the August 2000 VA examination report provide 
evidence that is not relevant to the current issue on appeal.  
Accordingly, they are not new evidence within the context of 
38 C.F.R. § 3.156.

Next, the Board notes that the July 1990 VA examiner noted 
that the veteran's history included a fractured left femur 
and thereafter recorded the veteran's complaints of current 
left leg problems.  The examiner also noted that the 
veteran's left leg was shorter then the right.  Similarly, 
the post-1988 VA treatment records, periodically note that 
the veteran's pre-service medical history included a 
fractured left femur as well as recorded the veteran's post-
service complaints and/or treatment for left knee/leg pain.  
See VA treatment records dated in January 2000 and February 
2000; left leg x-ray dated in January 2000.  The more recent 
of these VA records diagnosed the veteran with prepatellar 
bursitis.  See VA treatment records dated in January 2000.  
And, a January 2000 VA treatment record, also including an 
opinion that the veteran's bursitis was "likely due to 
trauma." 

As to the veteran's and his representative's written 
statements to the RO, as well as the veteran's May 2002 
personal hearing testimony, they assert that he fractured his 
left leg when he was struck by a car in 1972.  At that time, 
the veteran required six months of hospital care and 
thereafter was unable to engage in any physical activity and 
could not bend the left knee.  Moreover, as a result of the 
injury, his left leg was several centimeters shorter then his 
right.  However, despite these problems, he was accepted into 
military service and started to experience left knee problems 
in basic training.  He reported that he treated the left knee 
pain with Motrin and by seeing, on occasion, service doctors.  
Lastly, the veteran opined that the rigors of military 
service, including running and other physical activity, 
aggravated the problems he already had because of his earlier 
fractured left leg.  

A review of the record on appeal at the time of the earlier 
April 1988 RO decision shows that it contained both the 
medical history found in the post-1988 VA medical records as 
well as the complaints of left knee pain.  The record on 
appeal at the time of the earlier April 1988 RO decision also 
shows that it contained allegations similar to those made by 
the veteran at his personal hearing and in his written 
statements to the RO.  Therefore, this evidence is 
duplicative of evidence that was of record at the time of the 
1988 RO decision.  Accordingly, the above evidence is not new 
evidence within the context of 38 C.F.R. § 3.156.

The Board recognizes that the post April 1988 record 
contains, for the first time, a diagnosis of a disease 
process that is causing the veteran's post-service left knee 
pain (i.e., bursitis), as well as an opinion that the 
bursitis was "likely due to trauma."  See VA treatment 
records dated in January 2000.  Tellingly, the Board notes 
that the issue on appeal turns on whether a pre-existing 
disability (i.e., the left femur fracture which occurred pre-
service) was aggravated by military service, not whether a 
current disability was caused by an in-service disease or 
injury.  See 38 C.F.R. § 3.303.  Therefore, the Board finds 
that the post-service diagnosis along with the opinion as to 
its origins or etiology, which evidence did not appear in the 
record at the time of the earlier 1988 RO decision, while new 
is not material evidence because it does not ". . . bear . . 
. directly and substantially upon the specific matter under 
consideration."  38 C.F.R. § 3.156.


ORDER

The application to reopen a claim of service connection for 
residuals of a fractured left leg is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

